DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 27 April 2021 has been entered.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a bonding arrangement for an adhesive bonding of a position- sensitive element to a receiving body of an optical element, the bonding arrangement comprising: a UV-curable adhesive arranged between the position-sensitive element and the receiving body; at least one cavity for accommodating the UV-curable adhesive; and at least one retaining element that extends into the cavity and projects into the UV-curable adhesive, wherein an entirety of the bottom section is configured to be sufficiently thin-walled such that the UV-curable adhesive is cured with UV light that is radiated through the bottom section along with the other limitations of the claim.
Ferguson et al. (US 6,811,285 B2), considered to be the closest prior art, teaches a bonding arrangement comprising a curable adhesive arranged between a 
Hachtmann et al. (US 2013/0270749 A1) teaches a method of curing a UV curable adhesive in a cavity containing a position sensitive element.  UV light is radiated through portions of the bottom section of the cavity, but not over the entirety of the bottom section, and teaches away from the combination by requiring the target zone to be cured but other parts of the cavity to allow the adhesive to flow freely (see paragraph 35), including the deepest part of the cavity, which provides no reasonably motivation to provide a cavity whose entirety of the bottom section is configured to be sufficiently thin-walled such that the UV-curable adhesive is cured with UV light that is radiated through the bottom section.
Claims 2-8 and 11 inherit the subject matter from claim 1.
With respect to claim 9:	The prior art of record does not teach or reasonably suggest a method for producing a bonding arrangement for an adhesive bonding of a position- sensitive element to a receiving body of an optical element, the method comprising: arranging a UV-curable adhesive arranged between the position-sensitive element and the receiving body; forming a cavity; wherein an entirety of the bottom section is thin-walled such that the UV-curable adhesive is cured with the UV light that is radiated through the bottom section, along with the other limitations of the claims.
Claim 9 is the method counterpart to claim 1, and differs from Ferguson and Hachtmann in similar respects.
Claim 10 inherits the subject matter from claim 9.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NATHANIEL J LEE/Examiner, Art Unit 2875                                         

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875